Exhibit 10.2

 

PACIRA PHARMACEUTICALS, INC.

 

2014 EMPLOYEE STOCK PURCHASE PLAN

 

SECTION 1.  PURPOSE

 

The purposes of the Plan are to (a) assist qualified employees of the Company,
and its Designated Subsidiaries in acquiring a stock ownership interest in the
Company and (b) encourage employees to remain in the employ of the Company and
its Designated Subsidiaries.  The Plan is intended to qualify as an “employee
stock purchase plan” under Section 423 of the Code, but the Company makes no
representation of such status nor undertaking to maintain such status.  Stock
purchased under the Plan may be paid for by regular payroll deductions.  Only
employees of the Company and its Designated Subsidiaries are eligible to
participate in the Plan, and participation is voluntary.

 

SECTION 2.  DEFINITIONS

 

Certain capitalized terms used in the Plan have the meanings set forth in
Appendix A.

 

SECTION 3.  ADMINISTRATION

 

3.1                               Plan Administrator

 

The Plan shall be administered by the Board, the Committee, or any Company group
or executive officer designated by the Board or the Committee as responsible for
administering all or a portion of the Plan, except for those items expressly
reserved to the Board or the Committee under the Plan.  Any decisions made by
the Board, the Committee, other authorized group or executive officer shall be
applicable equally to all Eligible Employees.  All references in the Plan to the
“Plan Administrator” shall be, as applicable, to the Board, the Committee, any
Company group or executive officer designated as responsible for administering
all or a portion of the Plan.

 

3.2                               Administration and Interpretation by the Plan
Administrator

 

Subject to the provisions of the Plan, the Plan Administrator shall have the
authority, in its sole discretion, to determine all matters relating to Options
granted under the Plan, including all terms, conditions, restrictions and
limitations of Options; provided, however, that all Participants granted Options
pursuant to the Plan shall have the same rights and privileges within the
meaning of Section 423 of the Code.  The Plan Administrator shall also have
exclusive authority to interpret the Plan and may from time to time adopt, and
change, rules and regulations of general application for the Plan’s
administration.  The Plan Administrator’s interpretation of the Plan and its
rules and regulations, and all actions taken and determinations made by the Plan
Administrator pursuant to the Plan, unless reserved to the Board or the
Committee under the Plan, shall be conclusive and binding on all parties
involved or affected.  The Plan Administrator may delegate administrative duties
to such of the Company’s other officers or employees as the Plan Administrator
so determines.

 

--------------------------------------------------------------------------------


 

SECTION 4.  STOCK SUBJECT TO PLAN

 

Subject to adjustment from time to time as provided in Section 19, a maximum of
500,000 shares of Stock may be sold under the Plan.  Shares sold under the Plan
shall be drawn from authorized and unissued shares or shares now held or
subsequently acquired by the Company as treasury shares.  Any shares of Stock
subject to an Option that cease to be subject to the Option (other than by
reason of exercise of the Option), including, without limitation, in connection
with the cancellation or termination of the Option, shall again be available for
sale in connection with future grants of Options under the Plan.

 

SECTION 5.  OFFERING DATES

 

5.1                               Offering Periods

 

(a)                                 The Plan shall be implemented by a series of
offerings (each, an “Offering” or “Offering Period”).  Except as otherwise set
forth below, Offerings shall commence on July 1 and January 1 of each year and
end on the next December 31 and June 30, respectively, occurring thereafter.

 

(b)                                 Notwithstanding the foregoing, the Board or
the Committee may establish (i) a different term for one or more future
Offerings and (ii) different commencing and ending dates for such Offerings;
provided, however, that an Offering Period may not exceed five years; and
provided, further, that if the Purchase Price may be less than 85% of the fair
market value of the Stock on the Purchase Date, the Offering Period may not
exceed 27 months.

 

(c)                                  In the event the first or the last day of
an Offering Period is not a Company regular business day, then the first day of
the Offering Period shall be deemed to be the next Company regular business day
and the last day of the Offering Period shall be deemed to be the last preceding
Company regular business day.

 

(d)                                 An employee who becomes eligible to
participate in the Plan after an Offering Period has commenced shall not be
eligible to participate in such Offering, but may participate in any subsequent
Offering, provided that such Eligible Employee is still an Eligible Employee as
of the commencement of any such subsequent Offering.  Eligible Employees may not
participate in more than one Offering at a time.

 

5.2                               Purchase Periods

 

(a)                                 Each Offering Period shall consist of one or
more consecutive purchase periods (each, a “Purchase Period”).  Except as
otherwise set forth below, each Purchase Period shall continue for six calendar
months and shall be coterminous with an Offering Period.  Purchase Periods shall
commence on July 1 and January 1 of each year and end on the next December 31
and June 30, respectively, occurring thereafter.  The last day of each Purchase
Period shall be the Purchase Date for such Purchase Period.

 

2

--------------------------------------------------------------------------------


 

(b)                                 Notwithstanding the foregoing, the Board or
the Committee may establish for any future Offering (i) different terms for one
or more Purchase Periods within the Offering Period and (ii) different
commencing dates and Purchase Dates for any such Purchase Periods.

 

(c)                                  In the event the first or last day of a
Purchase Period is not a Company regular business day, then the first day of the
Purchase Period shall be deemed to be the next Company regular business day and
the last day of the Purchase Period shall be deemed to be the last preceding
Company regular business day.

 

SECTION 6.  PARTICIPATION IN THE PLAN

 

6.1                               Initial Participation

 

An Eligible Employee shall become a Participant on the first Offering Date after
satisfying the eligibility requirements for the Plan and delivering to the
Company, in accordance with procedures established by the Plan Administrator,
during the enrollment period established by the Plan Administrator (the
“Enrollment Period”) a subscription or other notice in such form as permitted by
the Plan Administrator (the “Subscription”) that:

 

(a)                                 indicates the Eligible Employee’s election
to participate in the Plan;

 

(b)                                  authorizes payroll deductions and states
the amount or percentage to be deducted regularly from the Participant’s
Eligible Compensation; and

 

(c)                                   authorizes the purchase of Stock for the
Participant in each Purchase Period.

 

An Eligible Employee who does not deliver a Subscription to the Company during
the Enrollment Period shall not participate in the Plan for that Offering Period
or any subsequent Offering Period unless such Eligible Employee subsequently
enrolls in the Plan by delivering a Subscription to the Company, in accordance
with procedures established by the Plan Administrator, during the Enrollment
Period for such subsequent Offering Period.  The Plan Administrator may, from
time to time, change the Enrollment Period for any future Offering as deemed
advisable by the Plan Administrator in its sole discretion for the proper
administration of the Plan.

 

6.2                               Continued Participation

 

Unless the Plan Administrator determines otherwise for any future Offering,
until such time as the Participant withdraws from the Plan pursuant to
Section 11.2 or terminates employment as provided in Section 12, a Participant
shall automatically participate in the next Offering Period at the rate of
payroll deduction in effect for the Participant at the end of the preceding
Offering Period, unless the Participant delivers to the Company a Subscription
with a new rate of payroll deduction during the Enrollment Period for such next
Offering Period.

 

3

--------------------------------------------------------------------------------


 

SECTION 7.  LIMITATIONS ON RIGHT TO PURCHASE SHARES

 

7.1                               $25,000 Limitation

 

On each Offering Date, a Participant shall be deemed to have been granted an
Option to purchase a maximum number of shares of Stock  equal to an amount
determined as follows:  an amount equal to $25,000 divided by the Fair Market
Value of the Stock on the applicable Offering Date; provided, however, that no
Participant shall be entitled to purchase Stock under the Plan (or any other
employee stock purchase plan that is intended to meet the requirements of
Section 423 of the Code sponsored by the Company, any Parent Corporation or any
Subsidiary Corporation) at a rate that exceeds $25,000 in Fair Market Value,
determined as of the Offering Date for each Offering Period (or such other limit
as may be imposed by the Code), for each calendar year in which a Participant
participates in the Plan (or any other employee stock purchase plan described in
this Section 7.1).  The Company shall have the authority to take all necessary
action, including but not limited to, suspending the payroll deductions of any
Participant, in order to ensure compliance with this Section 7.1.

 

7.2                               Pro Rata Allocation

 

In the event the number of shares of Stock that might be purchased by all
Participants in the Plan exceeds the number of shares of Stock then available in
the Plan, the Plan Administrator shall make a pro rata allocation of the
remaining shares of Stock in as uniform a manner as shall be practicable and as
the Plan Administrator shall determine to be equitable.

 

SECTION 8.  PURCHASE PRICE

 

The purchase price (the “Purchase Price”) at which Stock may be acquired in an
Offering pursuant to the exercise of all or any portion of an Option granted
under the Plan shall be 85% of the lesser of (i) the Fair Market Value of the
Stock on the Offering Date of such Offering and (ii) the Fair Market Value of
the Stock on the Purchase Date.  Notwithstanding the foregoing, the Board or the
Committee may establish a different Purchase Price for any future Offering,
which shall not be less than the Purchase Price previously stated.

 

SECTION 9.  PAYMENT OF PURCHASE PRICE

 

9.1                               General Rules

 

Subject to Sections 9.12 and 9.3, Stock that is acquired pursuant to the
exercise of all or any portion of an Option may be paid for only by means of
payroll deductions from the Participant’s Eligible Compensation.  Except as set
forth in this Section 9, the amount of compensation to be withheld from a
Participant’s Eligible Compensation during each pay period shall be determined
by the Participant’s Subscription.

 

9.2                               Change Notices

 

(a)                                 Except as set forth in Section 11 and unless
the Plan Administrator determines otherwise for an Offering, a Participant may
elect during an Offering Period to decrease but not

 

4

--------------------------------------------------------------------------------


 

increase the amount withheld from his or her compensation for current or future
pay periods within such Offering Period; provided, that only one election to
decrease is permitted per Participant for each Offering Period and such decrease
may only be to 0%.  Unless otherwise determined by the Plan Administrator for a
future Offering, a Participant may elect to increase or decrease the amount to
be withheld from his or her compensation for future Offerings; provided,
however, that notice of such election must be delivered to the Company in such
form and in accordance with such terms as the Plan Administrator may establish
for an Offering.

 

(b)                                 Notwithstanding the foregoing, to the extent
necessary to comply with Section 423 of the Code and Section 7.1, a
Participant’s payroll deductions may be decreased during any Purchase Period
scheduled to end during the current calendar year to 0% at such time that the
aggregate of all payroll deductions accumulated with respect to the Offering to
which such Purchase Period applies and any other Offering ending within the same
calendar year exceeds $21,250 (to the extent the Purchase Price may be 85% of
the Fair Market Value on the Offering Date for the Offering).  Payroll
deductions shall re-commence at the rate provided in such Participant’s
Subscription once the foregoing limit will no longer be exceeded with respect to
a calendar year, unless the Participant terminates employment or withdraws from
an Offering or the Plan as provided in Section 11.1 or Section 11.2.

 

9.3                               Percent Withheld

 

The amount of payroll withholding with respect to the Plan for any Participant
during any pay period shall be at least $50, but not more than 50% of the
Participant’s Eligible Compensation for such pay period, but in no event shall
the amount of a Participant’s payroll withholding exceed the limits of
Section 7.1.  Amounts shall be withheld in whole dollar or percentage amounts
only.

 

9.4                               Payroll Deductions

 

Payroll deductions shall commence on the first payday following the Offering
Date and shall continue through the last payday of the Offering Period unless
sooner altered or terminated as provided in the Plan.

 

9.5                               Memorandum Accounts

 

Individual accounts shall be maintained for each Participant for memorandum
purposes only.  All payroll deductions from a Participant’s compensation shall
be credited to such account but shall be deposited with the general funds of the
Company.  All payroll deductions received or held by the Company may be used by
the Company for any corporate purpose.

 

9.6                               No Interest

 

No interest shall be paid on payroll deductions received or held by the Company.

 

5

--------------------------------------------------------------------------------


 

9.7                               Acquisition of Stock

 

On each Purchase Date of an Offering Period, each Participant shall
automatically acquire, pursuant to the exercise of the Participant’s Option, the
number of shares of Stock arrived at by dividing the total amount of the
Participant’s accumulated payroll deductions or other permitted cash payments
for the Purchase Period by the Purchase Price; provided, that the number of
shares of Stock purchased by the Participant shall not exceed the number of
shares for which Options have been granted to the Participant pursuant to
Section 7.  Fractional shares may not be issued under the Plan unless the Board
or the Committee determines otherwise for a future Offering.

 

9.8                               Carryover of Account

 

Any cash balance remaining in the Participant’s account at the termination of
each Offering shall be refunded to the Participant as soon as practical after
the Purchase Date without the payment of any interest.  In the event the cash to
be returned to a Participant pursuant to the preceding sentence is less than the
amount needed to purchase a whole share of Stock, and the Board or the Committee
has determined that fractional shares may not be issued under the Plan, the Plan
Administrator may establish procedures whereby such cash is maintained in the
Participant’s account and applied to the purchase of Stock in the subsequent
Offering.

 

9.9                               Withholding Obligations

 

At the time the Option is exercised, in whole or in part, or at the time some or
all of the Stock is disposed of, the Participant shall make adequate provision
for federal and state withholding obligations of the Company, if any, that arise
upon exercise of the Option or upon disposition of the Stock.  The Company may
withhold from the Participant’s compensation the amount necessary to meet such
withholding obligations.

 

9.10                        Termination of Participation

 

No Stock shall be purchased on behalf of a Participant on a Purchase Date if his
or her participation in a current Offering or the Plan has terminated prior to
such Purchase Date or if the individual has terminated employment prior to a
Purchase Date.

 

9.11                        Procedural Matters

 

The Plan Administrator may, from time to time, establish (a) limitations on the
frequency and/or number of any permitted changes in the amount withheld during
an Offering, (b) an exchange ratio applicable to amounts withheld in a currency
other than U.S. dollars, (c) payroll withholding in excess of the amount
designated by a Participant in order to adjust for delays or mistakes in the
Company’s processing of properly completed withholding elections, and (d) such
other limitations or procedures as deemed advisable by the Plan Administrator,
in its sole discretion, that are consistent with the Plan and in accordance with
the requirements of Section 423 of the Code.

 

6

--------------------------------------------------------------------------------


 

9.12                        Leaves of Absence

 

During leaves of absence approved by the Company and meeting the requirements of
the applicable Treasury Regulations promulgated under the Code, a Participant
may continue participation in the Plan by delivering cash payments to the
Company, in accordance with procedures established by the Plan Administrator, on
the Participant’s normal paydays equal to the amount of his or her payroll
deduction under the Plan had the Participant not taken a leave of absence.  If
the Participant fails to deliver the necessary cash payment to the Company as
provided for in this Section 9.12, the Participant shall be deemed to have
reduced the rate of payroll deduction to 0% for the remainder of the Offering
Period.

 

SECTION 10.  STOCK PURCHASED UNDER THE PLAN

 

10.1                        ESPP Broker

 

If the Plan Administrator designates or approves a stock brokerage or other
financial services firm (the “ESPP Broker”) to hold shares purchased under the
Plan for the accounts of Participants, the following procedures shall apply. 
Promptly following each Purchase Date, the number of shares of Stock purchased
by each Participant shall be deposited into an account established in the
Participant’s name with the ESPP Broker.  A Participant shall be free to
undertake a disposition of the shares of Stock in his or her account at any
time, but, in the absence of such a disposition, the shares of Stock must remain
in the Participant’s account at the ESPP Broker until the holding period set
forth in Section 423 of the Code has been satisfied.  With respect to shares of
Stock for which the holding periods under Section 423 of the Code have been
satisfied, the Participant may move those shares of Stock to another brokerage
account of the Participant’s choosing or request that a stock certificate be
issued and delivered to him or her.  A Participant who is not subject to payment
of U.S. income taxes may move his or her shares of Stock to another brokerage
account of his or her choosing or request that a stock certificate be delivered
to him or her at any time, without regard to the holding period under
Section 423 of the Code.

 

10.2                        Notice of Disposition

 

By entering the Plan, each Participant agrees to promptly give the Company
notice of any Stock disposed of within the later of one year from the Purchase
Date and two years from the Offering Date for such Stock, showing the number of
such shares disposed of and the Purchase Date and Offering Date for such Stock. 
This notice shall not be required if and so long as the Company has a designated
ESPP Broker.

 

SECTION 11.  VOLUNTARY WITHDRAWAL

 

11.1                        Withdrawal From an Offering

 

A Participant may withdraw from an Offering by delivering to the Company a
notice of withdrawal in the form required by the Plan Administrator for such
purpose.  Such notice of withdrawal must be delivered at least ten days prior to
the end of the Purchase Period for which such withdrawal is to be effective or
by any other date specified by the Plan Administrator for

 

7

--------------------------------------------------------------------------------


 

any future Offering.  If a Participant withdraws after the Purchase Date for a
Purchase Period of an Offering, the withdrawal shall not affect Stock acquired
by the Participant in that Purchase Period and any earlier Purchase Periods. 
Unless the Plan Administrator establishes a different rule for any future
Offering, withdrawal from an Offering shall not result in withdrawal from the
Plan and any succeeding Offering therein.  A Participant is prohibited from
again participating in the same Offering at any time upon withdrawal from such
Offering.

 

11.2                        Withdrawal From the Plan

 

A Participant may withdraw from the Plan by delivering to the Company a notice
of withdrawal in the form required by the Plan Administrator for such purpose. 
Such notice of withdrawal must be delivered at least ten days prior to the end
of the Purchase Period for which such withdrawal is to be effective or by any
other date specified by the Plan Administrator for any future Offering.  If a
Participant withdraws after the Purchase Date for a Purchase Period of an
Offering, the withdrawal shall not affect Stock acquired by the Participant in
that Purchase Period and any earlier Purchase Periods.  In the event a
Participant voluntarily elects to withdraw from the Plan, the withdrawing
Participant may not resume participation in the Plan during the same Offering
Period but may participate in any subsequent Offering under the Plan by again
satisfying the definition of a Participant and re-enrolling in the Plan.

 

11.3                        Return of Payroll Deductions

 

Upon withdrawal from an Offering pursuant to Section 11.1 or withdrawal from the
Plan pursuant to Section 11.2, the withdrawing Participant’s accumulated payroll
deductions that have not been applied to the purchase of Stock shall be returned
as soon as practical after the withdrawal, without the payment of any interest
to the Participant and the Participant’s interest in the Offering shall
terminate.  Such accumulated payroll deductions may not be applied to any other
Offering under the Plan.

 

SECTION 12.  TERMINATION OF EMPLOYMENT

 

Termination of a Participant’s employment with the Company or a Designated
Subsidiary for any reason, including retirement, disability or death, or the
failure of a Participant to remain an Eligible Employee, shall immediately
terminate the Participant’s participation in the Plan.  In such event, the
payroll deductions credited to the Participant’s account since the last Purchase
Date shall, as soon as practical, be returned to the Participant or, in the case
of a Participant’s death, to the Participant’s beneficiary, heirs or legal
representative, and all the Participant’s rights under the Plan shall
terminate.  Interest shall not be paid on sums returned to a Participant
pursuant to this Section 12.  For purposes of this Section 12, a Participant
shall not be deemed to have terminated employment or failed to remain in the
continuous employ of the Company or any of its Designated Subsidiaries in the
case of any leave approved by the Company, provided that (a) such leave does not
exceed three months and (b) the employee’s right to reemployment is provided
either by statute or by contract.  If the period of leave exceeds three months
and the employee’s right to reemployment is not provided either by statute or by
contract, the employment relationship is deemed to terminate on the first day
immediately following such three-month period.

 

8

--------------------------------------------------------------------------------


 

SECTION 13.  RESTRICTIONS UPON ASSIGNMENT

 

An Option granted under the Plan shall not be transferable otherwise than by
will or by the applicable laws of descent and distribution and shall be
exercisable during the Participant’s lifetime only by the Participant.  The Plan
Administrator will not recognize, and shall be under no duty to recognize, any
assignment or purported assignment by a Participant, other than by will or by
the applicable laws of descent and distribution, of the Participant’s interest
in the Plan, of his or her Option, or of any rights under his or her Option.

 

SECTION 14.  NO RIGHTS OF STOCKHOLDER UNTIL SHARES ISSUED

 

With respect to shares of Stock subject to an Option, a Participant shall not be
deemed to be a stockholder of the Company, and he or she shall not have any of
the rights or privileges of a stockholder.  A Participant shall have the rights
and privileges of a stockholder of the Company when, but not until, the shares
of Stock have been issued following exercise of the Participant’s Option.

 

SECTION 15.  AMENDMENT OF THE PLAN

 

The Board or the Committee may amend the Plan in such respects as it shall deem
advisable; provided, however, that, to the extent required for compliance with
Section 423 of the Code or any applicable law or regulation, stockholder
approval will be required for any amendment that will (a) increase the total
number of shares as to which Options may be granted under the Plan, (b) modify
the class of employees eligible to receive Options, or (c) otherwise require
stockholder approval under any applicable law or regulation.

 

SECTION 16.  SUSPENSION OR TERMINATION OF THE PLAN

 

(a)                                 The Board may suspend or terminate the Plan
at any time.  Unless the Plan shall theretofore have been terminated by the
Board, the Plan shall terminate on, and no Options shall be granted after,
June 3, 2024.  No Options shall be granted during any period of suspension of
the Plan or following termination of the Plan.

 

(b)                                 Except as provided in Section 19, no such
termination of the Plan may affect any Options previously granted, provided that
the Plan or an Offering may be terminated by the Board on a Purchase Date or by
the Board’s setting a new Purchase Date with respect to an Offering and a
Purchase Period then in progress if the Board determines that termination of the
Plan and/or the Offering is in the best interests of the Company and the
stockholders or if continuation of the Plan and/or the Offering would cause the
Company to incur adverse accounting charges or other adverse effects as a result
of a change after the effective date of the Plan in the generally accepted
accounting rules applicable to the Plan or as a result of other laws, rules or
regulations applicable to the Plan.

 

9

--------------------------------------------------------------------------------


 

SECTION 17.  NO RIGHTS AS AN EMPLOYEE

 

Nothing in the Plan shall be construed to give any person (including any
Eligible Employee or Participant) the right to remain in the employ of the
Company or a Subsidiary Corporation or to affect the right of the Company and a
Subsidiary Corporation to terminate the employment of any person (including any
Eligible Employee or Participant) at any time with or without cause.

 

SECTION 18.  EFFECT UPON OTHER PLANS

 

The adoption of the Plan shall not affect any other compensation or incentive
plans in effect for the Company or any Subsidiary Corporation.  Nothing in the
Plan shall be construed to limit the right of the Company or any Subsidiary
Corporation to (a) establish any other forms of incentives or compensation for
employees of the Company or any Subsidiary Corporation or (b) grant or assume
options otherwise than under the Plan in connection with any proper corporate
purpose, including, but not by way of limitation, the grant or assumption of
options in connection with the acquisition, by purchase, lease, merger,
consolidation or otherwise, of the business, stock or assets of any corporation,
firm or association.

 

SECTION 19.  ADJUSTMENTS

 

19.1                        Adjustment of Shares

 

In the event that, at any time or from time to time, a stock dividend, stock
split, spin-off, combination or exchange of shares, recapitalization, merger,
consolidation, distribution to stockholders other than a normal cash dividend,
or other change in the Company’s corporate or capital structure results in
(a) the outstanding shares of Stock, or any securities exchanged therefor or
received in their place, being exchanged for a different number or class of
securities of the Company or (b) new, different or additional securities of the
Company or of any other corporation being received by the holders of shares of
Stock, then (subject to any required action by the Company’s stockholders), the
Board or the Committee, in its sole discretion, shall make such equitable
adjustments in (i) the maximum number and kind of securities subject to the Plan
as set forth in Section 4 and (ii) the number and kind of securities that are
subject to any outstanding Option and the per share price of such securities. 
The determination by the Board or the Committee as to the terms of any of the
foregoing adjustments shall be conclusive and binding.

 

19.2                        Merger, Acquisition or Liquidation of the Company

 

In the event of the merger or consolidation of the Company into another
corporation, the acquisition by another corporation of all or substantially all
of the Company’s assets, or the liquidation or dissolution of the Company, the
Purchase Date with respect to outstanding Options shall be the business day
immediately preceding the effective date of such merger, consolidation,
acquisition, liquidation or dissolution, unless the Board or the Committee
shall, in its sole discretion, provide for the assumption or substitution of
such Options in a manner complying with Section 424(a) of the Code, or any
successor provision thereto.

 

10

--------------------------------------------------------------------------------


 

19.3                        Limitations

 

The grant of Options will in no way affect the Company’s right to adjust,
reclassify, reorganize or otherwise change its capital or business structure or
to merge, consolidate, dissolve, liquidate or sell or transfer all or any part
of its business or assets.

 

SECTION 20.  GENERAL

 

20.1                        Conditions on Issuance of Shares

 

Notwithstanding any other provision of the Plan, the Company shall have no
obligation to issue or deliver any Stock under the Plan or make any other
distribution of benefits under the Plan unless, in the opinion of the Company,
such issuance, delivery or distribution would comply with the Plan and all
applicable laws (including, without limitation, the requirements of the
Securities Act or the laws of any state or foreign jurisdiction) and the
applicable requirements of any securities exchange or similar entity.  The
Company shall be under no obligation to any Participant to register for offering
or resale under the Securities Act, or register or qualify under state
securities laws, any shares of Stock.  The Company may issue certificates for
shares with such legends and subject to such restrictions on transfer and
stop-transfer instructions as counsel for the Company deems necessary or
desirable for compliance by the Company with federal and state securities laws.

 

20.2                        Choice of Law

 

The Plan, all Options granted hereunder and all determinations made and actions
taken pursuant thereto, to the extent not otherwise governed by the laws of the
United States, shall be governed by the laws of the State of Delaware without
giving effect to principles of conflicts of laws.

 

SECTION 21.  EFFECTIVE DATE

 

The Plan’s effective date (the “Effective Date”) is the date on which it is
approved by the Company’s stockholders.

 

11

--------------------------------------------------------------------------------


 

APPENDIX A

 

DEFINITIONS

 

For purposes of the Plan, the following terms shall be defined as set forth
below.

 

“Board” means the Board of Directors of the Company.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Committee” means the Company’s Compensation Committee or another committee
appointed by the Board and given authority by the Board to administer the Plan.

 

“Company” means Pacira Pharmaceuticals, Inc., a Delaware corporation.

 

“Designated Subsidiary” includes all domestic Subsidiary Corporations and such
other Subsidiary Corporations as may be designated from time to time by the
Board or the Committee as eligible to participate in the Plan.  A “Designated
Subsidiary” will cease status as a Designated Subsidiary on the earlier of
(a) the date the Board or the Committee determines that such entity is no longer
a Designated Subsidiary or (b) the date on which such Designated Subsidiary
ceases to qualify as a Subsidiary Corporation.

 

“Effective Date” has the meaning set forth in Section 21.

 

“Eligible Compensation” means all regular cash compensation, including overtime,
cash bonuses and commissions.  Regular cash compensation does not include
severance pay, hiring and relocation bonuses, pay in lieu of vacation and sick
leave or any other special payments, or any gain from stock option exercises.

 

“Eligible Employee” means any employee of the Company or any Designated
Subsidiary who is in the employ of the Company or a Designated Subsidiary on one
or more Offering Dates and who meets the following criteria:

 

(a)                                 the employee, together any with other person
whose stock ownership would be attributed to such employee, does not,
immediately after the Option is granted, own stock (as defined by the Code)
possessing 5% or more of the total combined voting power or value of all classes
of stock of the Company or of its Parent or Subsidiary Corporations;

 

(b)                                 the employee has been employed for at least
30 days; provided, however, that the Plan Administrator, in its sole discretion,
may reduce or increase (to up to two years) this minimum requirement for future
Offering Periods;

 

(c)                                  the employee’s customary employment is for
more than 20 hours per week; provided, however, that the Plan Administrator, in
its sole discretion, may reduce this minimum hourly requirement for future
Offering Periods; and

 

12

--------------------------------------------------------------------------------


 

(d)                                 the employee’s customary employment is for
more than five months in any calendar year; provided, however, that the Plan
Administrator, in its sole discretion, may reduce this minimum requirement for
future Offering Periods.

 

If the Company permits any employee of a Designated Subsidiary to participate in
the Plan, then all employees of that Designated Subsidiary who meet the
requirements of this paragraph shall also be considered Eligible Employees.

 

“Enrollment Period” has the meaning set forth in Section 6.1.

 

“ESPP Broker” has the meaning set forth in Section 10.

 

“Fair Market Value” means, as of an Offering Date or a Purchase Date, the per
share closing price for the Stock on that date during regular session trading,
or if not trading on that date, such price on the last preceding date on which
the Stock was traded, unless determined otherwise by the Board using such
methods or procedures as it may establish.  If there is no regular trading
market for the Stock, the Fair Market Value of the Stock shall be as determined
by the Board in its sole discretion.

 

“Offering” has the meaning set forth in Section 5.1.

 

“Offering Date” means the first day of an Offering.

 

“Offering Period” has the meaning set forth in Section 5.1.

 

“Option” means an option granted under the Plan to an Eligible Employee to
purchase shares of Stock.

 

“Parent Corporation” has the meaning set forth in Section 424(e) of the Code, or
any successor provision thereto, which, as of the Effective Date, means any
corporation, other than the Company, in an unbroken chain of corporations ending
with the Company if, at the time of the granting of the Option, each of the
corporations, other than the Company, owns stock possessing 50% or more of the
total combined voting power of all classes of stock in one of the other
corporations in such chain.

 

“Participant” means any Eligible Employee who has elected to participate in an
Offering in accordance with the procedures set forth in Section 6.1 and who has
not withdrawn from the Plan or whose participation in the Plan is not
terminated.

 

“Plan” means the Pacira Pharmaceuticals, Inc. 2014 Employee Stock Purchase Plan,
as it may be amended from time to time.

 

“Plan Administrator” has the meaning set forth in Section 3.1.

 

“Purchase Date” means the last day of each Purchase Period.

 

“Purchase Period” has the meaning set forth in Section 5.2.

 

13

--------------------------------------------------------------------------------


 

“Purchase Price” has the meaning set forth in Section 8.

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Stock” means the common stock, $.001 par value per share, of the Company.

 

“Subscription” has the meaning set forth in Section 6.1.

 

“Subsidiary Corporation” has the meaning set forth in Section 424(f) of the
Code, or any successor provision thereto, which as of the Effective Date, means
any corporation, other than the Company, in an unbroken chain of corporations
beginning with the Company if, at the time of the granting of the Option, each
of the corporations, other than the last corporation in the unbroken chain, owns
stock possessing 50% or more of the total combined voting power of all classes
of stock in one of the other corporations in such chain.

 

14

--------------------------------------------------------------------------------